UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee eee ee eee ee ee eee ee ee eee ee eee x
SENTRY SELECT INSURANCE COMPANY, |

Plaintiff,

-against- . ORDER

DELIA CLARK, ESQUIRE and RAWLE & : 21 Misc. 414 (GBD)
HENDERSON, LLP, ;

Defendants. :
ee x

GEORGE B. DANIELS, District Judge:

Upon consideration of Defendants Rawle & Henderson, LLP and Delia Clark, Esq.’s
motion to enforce a subpoena served upon Hurwitz & Fine, P.C., to which there has been no
response, it is hereby ORDERED that Defendants’ motion is GRANTED. Hurwitz & Fine, P.C.
is directed to produce any and all communications, documents, and information responsive to

Defendants’ subpoena within thirty (30) days from the date of this Order.

Dated: May 12, 2021
New York, New York

SO ORDERED.

Vay, B Donrbs

. DANIELS
TE ATES DISTRICT JUDGE

 

 

 
